                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF ALASKA




                                               No. 3:19-cr-00056-JMK-DMS
 UNITED STATES OF AMERICA,
                                               ORDER GRANTING
            Plaintiff,
                                               MOTION TO QUASH
      vs.                                      [Doc. 137]

 DAVON LYNN SMITH,

             Defendant.



       Having reviewed the criminal records and juvenile records of MV1 in camera, the Court

found no discoverable material. The Motion to Quash Subpoena Request (Doc. 137) filed by

MV1’s counsel is GRANTED.

       DATED this 31st day of December, 2020 at Anchorage, Alaska.

                                               s/Deborah M. Smith
                                          CHIEF U.S. MAGISTRATE JUDGE




     Case 3:19-cr-00056-JMK-DMS Document 166 Filed 12/31/20 Page 1 of 1
